DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended independent claim 1 does not read on the elected invention of species 1. The invention of species 1 is directed to the embodiment of the image forming apparatus of fig. 4, in which the belt 14 is controlled to run at a first speed V1 that is *approximately identical* to the speed of the first rotary member at a transfer position N1 (¶75-76). The amended independent claim now includes limitations of an image forming apparatus in which the belt 14 is controlled to run at a speed V1 that is *slower* than the speed of a first rotary member at the transfer position N1 (¶98), which are limitations from non-elected Species 2 (fig. 14a-b; ¶98 directly states that the embodiment of fig. 14a-b is controlled in this manner) as set forth in the restriction mailed on 2/4/2019. Therefore, the amended claim 1 now reads on the non-elected invention. The remaining pending claims are directly/indirectly depended on the amended claim 1. Accordingly, all pending claims do not read on the elected invention of species 1 as originally claimed.
The reply filed on 3/16/22 is not fully responsive to the prior Office Action because the amendment shifts the invention from the elected invention to a non-elected invention. Therefore, all pending claims are withdrawn for reading on a non-elected invention.
The withdrawal of all pending claims in the application leaves no claims available to examine. Since the above-mentioned reply appears to be bona fide, applicant is given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853           

/JILL E CULLER/           Primary Examiner, Art Unit 2853